Citation Nr: 1237093	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  06-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1958 to July 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010 and February 2012, this claim was remanded by the Board for additional development and consideration.  All requested development has been completed and the claim has been returned to the Board for further appellate adjudication.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the evidence demonstrates that the Veteran's PTSD, but not his depression and anxiety, is related to traumatic events that occurred during his military service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Veteran contends that he has a psychiatric condition that resulted from multiple traumatic experiences during his active service, to include personal assault.  Specifically, he asserts the following: (1) he was inappropriately touched by a physician in the sick bay infirmary at Camp Lejeune, North Carolina, when accompanying his wife to an appointment following the birth of their child; (2) he was the subject of a "blanket party" after his grandmother sent him sugar cookies at Parris Island, South Carolina and the platoon stood at attention while he ate the cookies in front of them; and (3) at Camp Geiger, North Carolina, a Marine pointed a loaded rifle at the head of another Marine standing next to the Veteran and threatened to pull the trigger.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, there needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  However, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

As of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only had authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with a diagnosis of PTSD in service as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Turning now to the facts of this particular case, in the February 2012 remand, the Board noted that the June 2011 VA examiner determined the Veteran did not meet the DSM-IV stressor criteria for PTSD and did not assign any Axis I diagnosis for the Veteran.  He noted that there were no currently significant psychiatric conditions or psychiatrically related impairments present, and further noted that any functional impairments were currently related to the Veteran's physical health conditions.  Nevertheless, the Board stated that while a diagnosis of an acquired psychiatric was not found during the June 2011 VA examination, VA treatment records and Vet Center medical records dated during the course of the appeal provide a current diagnosis of the claimed disability, including PTSD; hence, there is evidence of a "current" disability during the appeal period in question.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, Cohen indicates this prior diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  

The determinative issue, then, is whether any previously diagnosed psychiatric disorders, including depression, anxiety disorder, and PTSD, are attributable to the Veteran's military service and warrant granting service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board finds there is the necessary competent and credible evidence supporting the claim, but only as it relates to PTSD.  As an initial matter, VA did not adopt the PTSD nomenclature until 1980 or thereabouts, almost 20 years after the Veteran's military service had ended in July 1963.  It is also worth noting that incidents involving alleged personal assault often go unreported, so after-the-fact medical evidence linking the eventual diagnosis of this condition to the Veteran's military service are accepted to substantiate his claim, especially absent any more probative evidence to the contrary.  See 38 C.F.R. § 3.102 (indicating the claim is granted when the evidence favors the claim or is in relative equipoise, meaning about evenly balanced for and against the claim).

The Veteran's service treatment records (STRs) do not explicitly mention any complaints, treatment, or diagnoses stemming from a personal assault or a psychiatric disorder such as a stress-related mental illness.  Further, a June 1963 separation examination noted a normal psychiatric clinical evaluation.  

The Veteran's service personnel records do, however, note that his wife had a baby during his military service, which is when the Veteran alleges he was sexually assaulted by a VA physician at Camp Lejeune, North Carolina.  Specifically, in an October 2004 statement, the Veteran states that he was inappropriately touched by a physician in the Infirmary Dependents Sick Bay at Camp Lejeune after he took his wife there about a month after she had given birth.  He indicated that he reported the medical physician who inappropriately touched him to the Criminal Investigative Division (CID) and the word got out in his company that he was a "rat."  He reported that he then transferred.  The Veteran indicated in his October 2004 statement that this incident had occurred sometime between September 1960 and March 1962 while he was stationed at Camp Lejeune.  A subsequent January 2005 statement indicated that this incident occurred after his son was born.  The Board notes that a June 1963 Record of Emergency Data indicates that the Veteran's biological son was born in January 1962.  A Form NAVMC 118(3) listing the Veteran's Record of Service, indicates that the Veteran was transferred from Camp Lejeune, North Carolina, to Naval Air Station Quonset Point in Rhode Island at the end of February 1962.  

In a May 2006 statement, the Veteran stated that the physician resigned shortly after the Veteran reported him.  The Board parenthetically notes that a January 2005 inquiry by the RO, to the Director of Naval Criminal Investigative Service (NCIS), regarding this incident reflected that there was no record of a NCIS investigation.  However, it should be noted that a January 2005 letter to the Veteran, from the RO, informed him that the NCIS office only maintains investigative records for 25 years.  Thus, because the Veteran's alleged incident occurred over 25 years ago it is expected that there would be no record of his alleged assault.  

In September 2010, the Board remanded this claim to the RO for a VA compensation examination.  As indicated above, the Veteran was provided this examination in June 2011.  However, after a psychiatric examination, the examiner determined the Veteran did not have an Axis I diagnosis of a psychiatric disorder.  Therefore, while he stated that the Veteran's reported personal assault likely occurred, the examiner noted the Veteran did not have a psychiatric disorder as a result of his reported stressors.  

The Board again remanded this claim in February 2012 for a supplemental medical opinion to ascertain the etiology of this disorder, and instructed the examiner to concede the Veteran has received the relevant diagnoses during the appellate period.  In the March 2012 addendum opinion, the same examiner stated that it is at least as likely as not the prior diagnosis of PTSD is the result of his in-service personal assault.  The examiner noted the Veteran's information as provided in the June 2011 VA examination conflicts with past medical records, but the benefit of the doubt is with the Veteran and supports a diagnosis of PTSD, in full remission.  However, this examiner also determined that it is less likely than not the past diagnoses of depression and generalized anxiety disorder are related to his in-service stressors.  The examiner stated these disorders were related to severe medical issues with resulting major [un]employment and financial problems.

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. Guerrieri, supra; Black v. Brown, 10 Vet. App. 279   (1997).  

The Board accords great probative weight to the March 2012 VA examiner's opinion as interviewed the Veteran, reviewed the claims file, and conducted a psychiatric evaluation prior to offering his opinion.  Moreover, the examiner included reference to governing principles in arriving at his opinion and explained the rationale for such opinion.  As such, the Board finds that the February 2012 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the March 2012 VA examiner's opinion.  

Therefore, the Board finds that, based on the March 2012 opinion, the Veteran's PTSD, but not his depression and anxiety, is related to traumatic events that occurred during his military service.  
 
In this regard, the Board notes that the Veteran has contended on his own behalf that he has a psychiatric disorder, other than PTSD, that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the diagnosis and etiology of the Veteran's other psychiatric disorders, including depression and anxiety, is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert, supra.  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention that his psychiatric disorders other than PTSD are related to service is outweighed by the March 2012 VA examiner's opinion. 

The Veteran's VA treatment records and Vet Center records, dating from October 1996 and November 2003, respectively, are also of record.  Such reflect continuous treatment for psychiatric problems, but do not provide an opinion as to the etiology of the Veteran's diagnosed psychiatric disorders.  The Board also recognizes the Veteran is also in receipt of Social Security disability benefits.  However, he is receiving these benefits for non-psychiatric related disorders.  As such, these records do not help him also establish service connected for anxiety and depression, in addition to PTSD. 

Therefore, resolving all doubt in his favor, the Board finds the evidence demonstrates that the Veteran's PTSD, but not his depression and anxiety, is related to traumatic events that occurred during his military service.  Therefore, service connection for PTSD is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



ORDER

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


